Citation Nr: 0713315	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  02-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a rating decision of March 30, 1979, which 
reduced the veteran's disability compensation for organic 
brain syndrome from 50 to 30 percent, was based on clear and 
unmistakable error (CUE).

2.  Whether a rating decision of July 22, 1995, which granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) with organic brain syndrome and assigned an 
effective date of January 31, 1994, was based on CUE with 
respect to the effective date.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from June 1968 to September 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2004, a Central Office 
hearing was held before C.W. Symanski, who is the Veterans 
Law Judge rendering a determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The Board previously denied the claims of CUE with respect to 
the rating actions in March 1979 and July 1995 in a November 
2004 decision.  The veteran then filed a timely appeal of 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Thereafter, pursuant to an Order of 
the Court, dated in October 2006, the Court vacated the 
Board's decision to the extent it denied the claims of CUE, 
finding that the decision contained inadequate reasons and 
bases with respect to each claim.

The Board notes that the veteran also previously raised an 
issue of CUE with respect to a May 16, 1989 Board decision 
that denied an increased rating for the veteran's tinnitus 
with headaches.  In the Board's November 2004 decision, the 
Board noted that a claim of CUE with respect to a Board 
decision must be filed directly with the Board in accordance 
with appropriate regulations.  38 C.F.R. §§ 20.1400-20.1411 
(2006).  Such a claim has now been filed by the veteran and 
will be addressed in a separate decision at a later date 
under the same docket number.  


FINDINGS OF FACT

1.  In an unappealed decision, dated March 30, 1979, the RO 
reduced the veteran's disability rating for organic brain 
syndrome from 50 percent to 30 percent.

2.  The RO's March 30, 1979 decision was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.

3.  The issue of entitlement to service connection for PTSD 
was denied by the Board in a decision dated May 16, 1989 and 
that decision is now final.

4.  The veteran filed a claim to reopen his PTSD claim on 
January 31 1994.

5.  In an unappealed decision, dated July 22, 1995, the RO 
granted entitlement to service connection for PTSD with 
organic brain syndrome and assigned a 100 percent rating 
effective January 31, 1994.

6.  The RO's July 22, 1995 decision was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The RO's March 30, 1979 rating decision to reduce the 
veteran's disability rating from 50 percent to 30 percent for 
organic brain syndrome was not clearly and unmistakably 
erroneous and is final.  38 C.F.R. § 3.105(a) (2006).

2.  The RO's July 22, 1995 rating decision to assign an 
effective date of January 31, 1994 for the grant of service 
connection for PTSD with organic brain syndrome was not 
clearly and unmistakably erroneous and is final.  38 C.F.R. § 
3.105(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that the Court has indicated 
that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
is not applicable to all cases.  Wensch v. Principi, 15 Vet. 
App. 362 (2001) (citing Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  In 
this case, the issues on appeal are both CUE claims, which 
must be based on the record and law that existed at the time 
of the prior adjudications in question.  38 C.F.R. § 
20.1403(b) (2006).   Therefore, a remand for application of 
the VCAA is not required.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc) (VCAA not applicable to CUE 
claim).

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a) (2006).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, the failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication that is in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

II.  CUE in the March 30, 1979 Rating Decision Reducing 
Compensation for Organic Brain Syndrome from 50 percent to 30 
percent

The laws and regulations governing the rating of disabilities 
at the time of the RO's March 30, 1979 decision provided that 
disability evaluations were determined by the application of 
a schedule of ratings that was based on average impairment of 
earning capacity.  38 U.S.C. § 355 (1976); 38 C.F.R. § 4.1 
(1978).  In addition, the law and regulations provided that 
any rating that had been in effect for 20 years or more was 
considered protected, and could not be reduced absent a 
showing of fraud.  38 U.S.C. § 110 (1976); 38 C.F.R. § 3.951 
(1978).  This allowed for the possibility of a reduction for 
a rating in place less than 20 years if the facts and the law 
warranted a reduction.  The Rating Schedule provided a 100 
percent disability rating for organic brain syndrome where 
there was impairment of intellectual functions, orientation, 
memory and judgment, and lability and shallowness of affect 
to such extent, severity, depth, and persistence as to 
produce complete impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code (DC) 9304 
(1978).  Severe impairment of social and industrial 
adaptability warranted a 70 percent rating, considerable 
impairment warranted a 50 percent rating, definite impairment 
was rated as 30 percent, a 10 percent rating was assigned for 
slight impairment, and a non-compensable rating was provided 
if there was no impairment of social and industrial 
adaptability.  Id.

The veteran was initially granted service connection for 
organic brain syndrome in 1969 and was assigned a 10 percent 
disability rating.  In October 1978, the veteran filed a 
claim seeking an increased rating.  By rating decision dated 
in January 1979, and based on a November 1978 VA examination 
that indicated a diagnosis of organic brain syndrome, the 
veteran's disability rating was increased to 50 percent for 
organic brain syndrome.  In March 1979, the veteran underwent 
another VA examination for the specific purpose of 
determining whether his gunshot wound to the scalp was of 
sufficient severity to have caused an organic brain syndrome.  
The examiner diagnosed the veteran with tinnitus, a scalp 
scar, and a possible personality disorder.  The examiner 
specifically noted that there was no evidence from this 
examination or in prior records to support a diagnosis of 
organic brain syndrome.  Based on this examination report the 
RO reduced the veteran's disability rating for organic brain 
syndrome from 50 percent to 30 percent.  This reduction was 
found to be permissible by the RO because the prior rating, 
of 50 percent, was not protected since it has not been in 
place for 20 years or more.  38 U.S.C. § 110 (1976); 38 
C.F.R. § 3.951 (1978).  The RO determined that it was unclear 
if the veteran suffered from organic brain syndrome at all, 
and rather then move to sever service connection, the RO 
decided to simply reduce the disability rating based on the 
March 1979 examination report.  There was no appeal, and the 
RO's decision became final.

In this case, the veteran argues that the March 30, 1979 
rating decision should be overturned on the basis of CUE 
because it was not supported by the law or facts at the time.  
In the appeal before the Court, it was also determined that 
the Board's November 2004 vacated decision's reliance on the 
RO's stated reasoning for reducing the 50 percent rating (the 
lack of a diagnosis of organic brain syndrome) was improper 
pursuant to 38 C.F.R. § 3.344.  The pertinent regulation is 
divided into subsections (a),(b) and (c).  Subsection (c) 
reads as follows:  

Disabilities which are likely to improve.  
The provisions of paragraphs (a) and (b) of 
this section apply to ratings which have 
continued for long periods at the same level 
(5 years or more).  They do not apply to 
disabilities which have not become 
stabilized and are likely to improve.  
Reexaminations disclosing improvement, 
physical or mental, in these disabilities 
will warrant reduction in rating.  

However, as can be seen from the above paragraph, subsections 
(a) and (b) are not applicable to this case, as the 50 
percent rating was only in effect for months rather than 
years and the operative language requires that examination 
showing improvement in the disability will warrant a 
reduction in the rating.  At this point, it should be 
stressed that the RO's action to assign a 30 percent rating 
as opposed to a 10 percent rating or even a noncompensable 
rating is not in dispute, rather it is whether the 
reexamination in this case showed that the symptoms of 
service connected disability improved to the extent as to no 
longer meet the criteria for the 50 percent rating.  

It would appear that another regulation would have some 
applicability in this case.  Under the provisions of 
38 C.F.R. § 4.14 as in effect when the reduction took place, 
the rating agency must avoid using manifestations not 
resulting from service connected disease or injury in 
establishing the service connected evaluation.  In this case, 
the March 1979 examination clearly attributed the veteran's 
symptoms to a nonservice connected disability.  This is 
tantamount to a showing of improvement in the level of 
disability attributable to the service connected disability, 
which is what the rating agency must consider in making its 
determination.  Again, whether the 30 percent rating  or even 
a lower rating is not the question.  Rather it is whether the 
50 percent rating should have been reduced. 

In addition, the Board has carefully reviewed the applicable 
rating criteria found in the July 1978 version of Diagnostic 
Code 8045, which provided that ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 were not assignable in the absence of a diagnosis of 
non-psychotic organic brain syndrome with brain trauma.  
Thus, based on the applicable rating criteria and the then 
most recent VA examination diagnosis that the veteran did not 
suffer from organic brain syndrome, in weighing the evidence, 
the RO could have actually determined that it was precluded 
from assigning a rating in excess of 10 percent for this 
service-connected disability.  

In summary, the Board has considered the veteran's argument 
that the RO improperly applied the law and/or weighed the 
evidence.  However, the Board has concluded that the RO did 
not improperly apply the law in a way that was 
disadvantageous to the veteran.  In addition, simply to claim 
CUE on the basis that the RO did not properly weigh the 
evidence can never rise to the stringent definition of CUE.  
There is no evidence that either the correct facts, as they 
were known at the time, were not before the adjudicator at 
the time of the RO's March 1979 decision, or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).  Moreover, since there were conflicting medical 
opinions in the record at the time, there is no evidence of 
an "undebatable" error, which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Id.  The veteran's claim that the March 30, 1979 rating 
decision, which reduced the veteran's disability evaluation 
for organic brain syndrome from 50 to 30 percent, was clearly 
and unmistakably erroneous, must therefore be denied.  38 
C.F.R. § 3.105(a) (2006).  To hold otherwise would only serve 
to compound the error made when the RO did not reduce the 
rating to 10 percent or lower. 


III.  CUE in the July 22, 1995 Rating Decision Assigning an 
Effective Date of January 31, 1994 for the Grant of Service 
Connection for PTSD with Organic Brain Syndrome

The veteran has alleged that there was CUE in that an earlier 
effective date should have been assigned for the grant of 
service connection for PTSD.  More specifically, he claims 
that numerous communications between himself and VA between a 
May 1989 Board decision that denied a claim for service 
connection for PTSD and his January 1994 application to 
reopen the claim raised a claim for service connection for 
PTSD, especially letters dated January 20, 1991, and 
September 30, 1991.  The Board will further consider whether 
any VA treatment records dated within this period may 
alternatively qualify as earlier applications to reopen the 
claim.  

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2006).  The regulations specifically provide 
that in cases where a grant of compensation is awarded on the 
basis of new and material evidence submitted following a 
finally disallowed claim, the effective date of the award 
will be the date of receipt of new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  
This regulation provides a different effective date when the 
new and material evidence consists of records from the 
service department; however, this is not applicable to the 
instant case as no new evidence was received from the service 
department and the new and material evidence consisted 
primarily of post-service medical records.  The law and 
regulations were the same in 1995.  38 U.S.C. § 5110 (1994); 
38 C.F.R. § 3.400 (1995).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2003); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  This is the same as the 
controlling regulations in 1995.  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant or his duly authorized 
representative may be considered an informal claim.  Such 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).

As was previously noted above, the veteran's claim for 
entitlement to service connection for PTSD was denied by a 
Board decision dated in May 1989.  This decision is final.  
38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1988); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2006).

The record reflects that on January 31, 1994 the RO received 
a letter seeking to reopen the veteran's claim of entitlement 
to service connection for PTSD.  The regulations then in 
effect do not provide for an effective date any earlier than 
the date of receipt of the claim to reopen, which in this 
case is January 31, 1994.  38 C.F.R. § 3.400 (1994).  
Therefore, based on the law and regulations, the earliest 
effective date that can be assigned is the date of claim, 
January 31, 1994.  Id.  The Board notes the veteran's 
assertion that he should be entitled to service connection 
from an earlier date.  Under the facts of this case, however, 
the Board cannot grant an effective date earlier than the 
date the claim was received.  There is nothing in the record 
to suggest that VA actually received a claim to reopen 
earlier than January 31, 1994.  There is no evidence in the 
record that the veteran filed a claim for service connection 
for PTSD between the time his claim was denied by the Board 
in May 1989 and the time he filed his claim to reopen in 
January 1994.  The Board has noted correspondence from the 
veteran between 1989 and 1994, but none of those letters 
indicates a desire to file a claim to reopen his claim for 
PTSD on the basis of new and material evidence.  These 
letters, when they mention PTSD at all, mention it in the 
context of a list of veteran's grievances with VA rather than 
an indication of a claim for benefits.  For example, the 
veteran's December 1991 letter to his senator focused on 
difficulties the veteran had been having with VA in resolving 
problems that had arisen because of changes in his marital 
and/or dependency status, and merely mentioned that the 
veteran had been seeking help from VA for many years.  His 
January 20, 1991 letter also complained about an overpayment 
that had been generated as a result of changes in his marital 
and/or dependency status.  Similarly, although the veteran's 
September 30, 1991 letter noted that he had informed VA 
doctors and counselors at the time of a 1983 hospitalization 
about his PTSD, this reference was made in the context of 
responding to a September 9, 1991 letter concerning the 
reduction of compensation payments due to a change in 
dependency status.  An August 20, 1993 letter from the 
veteran also mentioned his PTSD, but in the context of a 
claim of discrimination on the part of VA and a service 
organization.  Neither these letters nor any other 
correspondence from the veteran between May 1989 and January 
1994 expressed an intent to reopen his claim for service 
connection for PTSD.  Accordingly, the Board finds that none 
of the letters prior to January 31, 1994 constitute a formal 
or informal claim of entitlement to service connection for 
PTSD.

The Board also notes that under some circumstances, the date 
of outpatient or hospital treatment or date of admission to 
VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(1) (2006).  However, the prior denial of service 
connection was not predicated on a finding that the 
disability was noncompensable; thus, it would not appear that 
hospital reports could be accepted as an informal claim in 
this case.  Moreover, there is no record of treatment prior 
to the date of the claim that would constitute an inferred 
informal claim for service connection for PTSD.  While the 
Board recognizes that VA treatment records in August and 
October 1993 reflect diagnoses of PTSD, they do not otherwise 
reflect statements that evidence an intention that either of 
these records were to serve as informal applications to 
reopen the veteran's claim for service connection for PTSD.  
38 C.F.R. § 3.155.  Although the Board has also examined 
whether either record could constitute an informal claim 
under 38 C.F.R. § 3.157(b)(1), the Board notes that this 
regulation only applies once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  
Therefore, since the veteran's claim for service connection 
had not been allowed or denied by the Board in May 1989 
because it was not compensable in degree, the Board finds 
that this regulation does not provide a basis to confer 
informal claim status to any of the VA records dated between 
May 1989 and January 1994.

In summary, the Board finds that the law and the regulations 
are controlling in this case (Sabonis, 6 Vet. App. 426), that 
the RO correctly applied the law that was in effect at the 
time of the July 1995 rating decision, and that there is 
therefore also no basis to overturn the July 1995 rating 
decision on the grounds of CUE.  


ORDER

The RO's March 30, 1979 rating decision, which decreased the 
veteran's disability rating for organic brain syndrome from 
50 percent to 30 percent, was not clearly and unmistakably 
erroneous, and the appeal is denied.

The RO's July 22, 1995 rating decision, which assigned an 
effective date of January 31, 1994 for the grant to service 
connection for PTSD with organic brain syndrome, was not 
clearly and unmistakably erroneous, and the appeal is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


